Case 3:17-cv-00072-NKM-JCH Document 939 Filed 04/12/21 Page 1 of 15 Pageid#: 16058
Case 3:17-cv-00072-NKM-JCH Document 939 Filed 04/12/21 Page 2 of 15 Pageid#: 16059
Case 3:17-cv-00072-NKM-JCH Document 939 Filed 04/12/21 Page 3 of 15 Pageid#: 16060
Case 3:17-cv-00072-NKM-JCH Document 939 Filed 04/12/21 Page 4 of 15 Pageid#: 16061
Case 3:17-cv-00072-NKM-JCH Document 939 Filed 04/12/21 Page 5 of 15 Pageid#: 16062
Case 3:17-cv-00072-NKM-JCH Document 939 Filed 04/12/21 Page 6 of 15 Pageid#: 16063
Case 3:17-cv-00072-NKM-JCH Document 939 Filed 04/12/21 Page 7 of 15 Pageid#: 16064
Case 3:17-cv-00072-NKM-JCH Document 939 Filed 04/12/21 Page 8 of 15 Pageid#: 16065
Case 3:17-cv-00072-NKM-JCH Document 939 Filed 04/12/21 Page 9 of 15 Pageid#: 16066
Case 3:17-cv-00072-NKM-JCH Document 939 Filed 04/12/21 Page 10 of 15 Pageid#:
                                  16067
Case 3:17-cv-00072-NKM-JCH Document 939 Filed 04/12/21 Page 11 of 15 Pageid#:
                                  16068
Case 3:17-cv-00072-NKM-JCH Document 939 Filed 04/12/21 Page 12 of 15 Pageid#:
                                  16069
Case 3:17-cv-00072-NKM-JCH Document 939 Filed 04/12/21 Page 13 of 15 Pageid#:
                                  16070
Case 3:17-cv-00072-NKM-JCH Document 939 Filed 04/12/21 Page 14 of 15 Pageid#:
                                  16071
Case 3:17-cv-00072-NKM-JCH Document 939 Filed 04/12/21 Page 15 of 15 Pageid#:
                                  16072
